DETAILED ACTION
This action is in response to application 17/395520, filed on 8/6/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,983,762, which arose from application 14/680650, which is a grandparent of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the subject matter claimed in the conflicting patented claims. Representative claims from each application are set forth below:
17/395520 (Instant Application)
14/680650 (Grandparent Application)
1. A system capable of providing customized business processes within a standard business process flow system, comprising: 
	a process interface for receiving the standard business process flow; 

	a computing memory comprising non-transient computing code which, when executed by at least one computing processor communicatively associated with the computing memory, provides at least: 
	a developmental graphical user interface capable of developing a plurality of object-oriented custom modules indicative of a plurality of custom business steps; 

	a plurality of data libraries, wherein at least one of the plurality of data libraries is at least semi-private and at least one is semi-public, capable of storing at least configurations and rules applicable to the plurality of object-oriented custom modules; 
	a run time graphical user interface capable of selecting, via a drag and drop interface, multiple ones of the plurality of object-oriented custom modules for inclusion in a custom process stack; 
	
	a trigger sensor capable of receiving a trigger indicated by one of the configurations at the process interface, and capable of diverting the standard business process flow to process the custom process stack related to the trigger according to the configurations and rules upon receipt of the trigger; 
	
	and a return interface that returns an output of the custom process stack to the standard business process flow.
1. A system capable of providing customized subset business processes accessible from within a standard business process flow system, comprising: 
	a process interface for continuous receiving of the standard business process flow; 
	a computing memory comprising non-transient computing code which, when executed by at least one computing processor communicatively associated with the computing memory, provides at least: 
	a developmental graphical user interface capable of developing a plurality of object-oriented custom modules of the subset processes indicative of a plurality of custom business steps within the standard business process flow; 
	a plurality of data libraries, wherein at least one of the plurality of data libraries is at least semi-private and at least one is semi-public, capable of storing at least configurations and rules applicable to the plurality of object-oriented custom modules; 
	a run time graphical user interface capable of receiving a selecting, via a drag and drop interface, of multiple ones of the plurality of object-oriented custom modules for inclusion in a custom process stack; 
	a selectable trigger sensor capable of receiving a trigger indicated by one of the configurations at the process interface, and capable of diverting the standard business process flow to process the custom process stack related to the trigger according to the configurations and rules upon receipt of the trigger; 
	a return interface that returns an output of the custom process stack to the standard business process flow; and 
	a runtime graphical user interface capable of illustrating at least the trigger and the diversion.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,087,257, which arose from application 16/549727, which is a parent of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the subject matter claimed in the conflicting patented claims. Representative claims from each application are set forth below:
17/395520 (Instant Application)
16/549727 (Parent Application)
1. A system capable of providing customized business processes within a standard business process flow system, comprising: 
	a process interface for receiving the standard business process flow; 

	a computing memory comprising non-transient computing code which, when executed by at least one computing processor communicatively associated with the computing memory, provides at least: 
	a developmental graphical user interface capable of developing a plurality of object-oriented custom modules indicative of a plurality of custom business steps; 

	a plurality of data libraries, wherein at least one of the plurality of data libraries is at least semi-private and at least one is semi-public, capable of storing at least configurations and rules applicable to the plurality of object-oriented custom modules; 
	a run time graphical user interface capable of selecting, via a drag and drop interface, multiple ones of the plurality of object-oriented custom modules for inclusion in a custom process stack; 
	
	a trigger sensor capable of receiving a trigger indicated by one of the configurations at the process interface, and capable of diverting the standard business process flow to process the custom process stack related to the trigger according to the configurations and rules upon receipt of the trigger; 
	
	and a return interface that returns an output of the custom process stack to the standard business process flow.
1. A method of providing a customized business process within a standard business process flow system, comprising: 
	receiving the standard business process flow; 
	






	developing in a developmental graphical user interface of a plurality of object-oriented custom modules indicative of a plurality of custom business steps; 

	providing a plurality of semi-private data libraries and semi-public data libraries, capable of storing at least configurations and rules applicable to the plurality of object- oriented custom modules; 
	
	selecting, via a drag and drop graphical user interface, multiple ones of the plurality of object-oriented custom modules for inclusion in a custom process stack; 

	sensing a trigger indicated by at least one of the configurations and the rules; diverting the standard business process flow to the custom process stack according to the configurations and rules upon receipt of the trigger; 
	



	and returning an output of the custom process stack to the standard business process flow.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191